Citation Nr: 0218224	
Decision Date: 12/16/02    Archive Date: 12/24/02

DOCKET NO.  99-08 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the residuals of 
bladder cancer, claimed as secondary to the use of tobacco 
products that began in service.

2.  Entitlement to service connection for chronic 
obstructive pulmonary disease (COPD), claimed as secondary 
to the use of tobacco products that began in service.

3.  Entitlement to service connection for a heart 
disorder, claimed as secondary to the use of tobacco 
products that began in service.

[The issues of entitlement to service connection for post-
traumatic stress disorder (PTSD) and entitlement to 
compensation benefits pursuant to 38 U.S.C. § 1151 will be 
the subjects of a later decision.]

WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from July 14, 1975 to August 
25, 1975.  

These matters come to the Board of Veterans' Appeals 
(Board) on appeal of a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) which denied entitlement to service connection for 
the residuals of bladder cancer, COPD and a myocardial 
infarction, all of which the veteran claimed to be the 
result of the use of tobacco products that began in 
service.  

The Board notes that in November 2001, the veteran's 
former accredited representative withdrew.  The veteran 
elected to proceed with this appeal unrepresented. 

The Board is undertaking additional development on the 
issues of entitlement to service connection for PTSD and 
entitlement to compensation benefits in accordance with 
38 U.S.C.A. § 1151 pursuant to authority granted in 38 
C.F.R. § 19.9(a)(2).  When such development is completed, 
the Board will provide notice of the development as 
required by 38 C.F.R. § 20.903.  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing those issues.


FINDING OF FACT

The veteran's claim for service connection for the 
residuals of bladder cancer, COPD, and a heart disorder as 
secondary to the use of tobacco products that began in 
service was received by VA on June 30, 1998.
CONCLUSION OF LAW

The claim of entitlement to service connection for the 
residuals of bladder cancer, COPD, and a heart disorder as 
secondary to the use of tobacco products that began in 
service is denied as a matter of law.  38 U.S.C.A. § 1103 
(West Supp. 2002); 38 C.F.R. § 3.300 (2002); Sabonis v. 
Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims to have had bladder cancer as the 
result of the use of tobacco products, which he began 
using while in service.  He also claims to have a heart 
disorder, which he described as a myocardial infarction, 
as the result of the use of tobacco products.  He further 
claims that COPD, which has been medically diagnosed, was 
caused by the use of tobacco products that began in 
service.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002)].  
Regulations implementing the VCAA have been enacted.  See 
66 Fed. Reg. 45, 620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)].  The Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000).

The United States Court of Appeals for Veterans Claims 
(the Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and assist do 
not apply to a claim if resolution of the claim is based 
on statutory interpretation, rather than consideration of 
the factual evidence.  Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  In the instant case the facts are not in 
dispute; resolution of the veteran's appeal is dependent 
on interpretation of the statute and regulation pertaining 
to service connection based on the use of tobacco 
products.  VA has no further duty, therefore, to notify 
the veteran of the evidence needed to substantiate his 
claim, or to assist him in obtaining that evidence, in 
that no reasonable possibility exists that any further 
assistance would aid the veteran in substantiating the 
claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).

The Board observes in passing that the veteran has been 
accorded ample opportunity to present evidence and 
argument in support of his claim.  He testified at a 
personal hearing conducted by a Hearing Officer at the RO 
in November 2001.
See 38 C.F.R. § 3.103 (2002).

Relevant Law and Regulations

In general, service connection may be granted for 
disability or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303(a) (2002).  For certain chronic 
disorders, including cardiovascular disease and malignant 
tumors, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Notwithstanding the above, for claims received by VA after 
June 9, 1998, a disability or death will not be considered 
service connected on the basis that it resulted from 
injury or disease attributable to the veteran's use of 
tobacco products during service.  For the purpose of this 
section, the term "tobacco products" means cigars, 
cigarettes, smokeless tobacco, pipe tobacco, and roll-
your-own tobacco.  38 U.S.C.A. § 1103(a); 38 C.F.R. 
§ 3.300(a).

Service connection is not precluded if the disability or 
death resulted from a disease or injury that is otherwise 
shown to have been incurred or aggravated during service.  
For purposes of this section, "otherwise shown" means that 
the disability or death can be service connected on some 
basis other than the veteran's use of tobacco products 
during service; that the disability became manifest or 
death occurred during service; that the disability or 
death resulted from a disease or injury that appeared to 
the required degree of disability within any applicable 
presumptive period; or if secondary service connection is 
established for ischemic heart disease or other 
cardiovascular disease under § 3.310(b).  38 U.S.C.A. 
§ 1103(b); 38 C.F.R. § 3.300(b).

Analysis

As previously stated, the veteran contends that he has or 
had bladder cancer, COPD and a heart disorder, all of 
which were caused by smoking, which he claims began during 
his 42 days of service.  He does not contend that any of 
the disorders were present during service or any 
presumptive period thereafter or are otherwise related to 
a disease or injury that occurred during his short period 
of service.

The veteran initially claimed entitlement to compensation 
benefits for these purported disabilities in a statement 
received at the RO on June 30, 1998.  That fact is not in 
dispute.  Because the veteran's claim was submitted after 
June 9, 1998, service connection for the claimed disorders 
based on the use of tobacco products that began in service 
is precluded as a matter of law.  See 38 U.S.C.A. § 1103, 
which had been discussed by the Board in the law and 
regulations section above.  The veteran's claim of 
entitlement to service connection for the residuals of 
bladder cancer, COPD and a heart disorder, all claimed as 
secondary to the use of tobacco products that began during 
service, must, therefore, be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994) [a claim 
should be denied as a matter of law if there is no 
entitlement under the law].

In summary, the veteran's claim of entitlement to service 
connection for bladder cancer, COPD and heart disease, all 
claim as being due to the use of tobacco products during 
service, is denied as a matter of law for the reasons 
stated above.


ORDER

The claim of entitlement to service connection for the 
residuals of bladder cancer, claimed as secondary to the 
use of tobacco products that began in service, is denied.

The claim of entitlement to service connection for COPD, 
claimed as secondary to the use of tobacco products that 
began in service, is denied.

The claim of entitlement to service connection for a heart 
disorder, claimed as secondary to the use of tobacco 
products that began in service, is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

